EXHIBIT 99.1 Ivanhoe Energy Inc. Form 51-101F1 Statement of Reserves Data and Other Oil and Gas Information For the Year Ended December 31, 2013 March 17, 2014 TABLE OF CONTENTS ABBREVIATIONS 1 SPECIAL NOTE AND DEFINITIONS 1 PART 1:DATE OF STATEMENT 3 PART 2: DISCLOSURE OF RESERVES DATA ITEM 2.1:Reserves Data 3 PART 3: PRICING ASSUMPTIONS ITEM 3.2:Forecast Prices and Costs Used in Estimates 5 PART 4: RECONCILIATION OF CHANGES IN RESERVES ITEM 4.1:Reserves Reconciliation 5 PART 5:ADDITIONAL INFORMATION RELATING TO RESERVES DATA ITEM 5.1:Undeveloped Reserves 6 ITEM 5.2:Significant Factors or Uncertainties Affecting Reserves Data 6 ITEM 5.3:Future Development Costs 7 PART 6:OTHER OIL AND GAS INFORMATION ITEM 6.1:Property Descriptions 7 ITEM 6.2:Properties with no Attributed Reserves 9 ITEM 6.4:Abandonment and Reclamation Costs 10 ITEM 6.5: Tax Horizon 10 ITEM 6.6:Costs Incurred 10 ITEM 6.7:Exploration and Development Activities 10 ITEM 6.8:Production Estimates 10 ITEM 6.9:Production History 10 ABBREVIATIONS In this statement of Reserves Data and Other Oil and Gas information (the “Statement”), the abbreviations and definitions set forth below have the following meanings: bbl barrel bbls/d barrels per day mmbl thousand barrels mmbbl million barrels mmbbls/d million barrels per day SPECIAL NOTE AND DEFINITIONS Special Note Regarding Differences in Canadian and US Reserves Disclosure Ivanhoe Energy Inc. (“Ivanhoe”, “the Company”, “our” or “we”) is an SEC registrant.In prior years Ivanhoe applied for and was granted by the Canadian Securities Administrators (“CSA”) an exemption from certain of the provisions of National Instrument 51-101, “Standards of Disclosure for Oil and Gas Activities” ("NI 51-101"), which permitted the Company to present oil and gas reserves disclosure in accordance with oil and gas disclosure standards applicable in the United States (the “US Rules”). This exemption is no longer available for the Company’s reserves reporting in Canada, although the Company has received an exemption from the CSA which allows, among other things, the Company to disclose its reserves in accordance with the US Rules provided that the reserves and oil and gas activities disclosure required byNI 51-101 (excluding certain items) is also provided (the “Exemption Order”). The reserves and oil and gas activities disclosure required by NI 51-101 is provided in this Form 51-101F1, Statement of Reserves Data and Other Oil and Gas Information. The Company has disclosed reserves information in accordance with the US Rules in the Company’s Form 10-K Annual Report for the year ended December 31, 2013, which is available at www.sec.gov or www.sedar.com. The following is a summary of some of the fundamental differences between reserves estimates and related disclosures prepared in accordance with the US Rules and those prepared in accordance with NI 51-101: · SEC registrants apply SEC reserves definitions and prepare their reserves estimates in accordance with SEC requirements and generally accepted industry practices in the US, whereas NI 51-101 requires adherence to the definitions and standards promulgated by the Canadian Oil and Gas Evaluation Handbook (“COGE Handbook”); · the SEC mandates disclosure of proved reserves calculated using an average, first-day-of-the-month price during the 12 month period preceding and existing costs only, whereas NI 51-101 requires disclosure of reserves and related future net revenues using forecasted prices, with additional constant pricing disclosure being optional; and · the SEC leaves the engagement of independent qualified reserves evaluators to the discretion of a company’s board of directors, whereas NI 51-101 requires issuers to engage such evaluators. The foregoing is a general and non-exhaustive description of the principal differences between SEC disclosure requirements and NI 51-101 requirements. Please note that the differences between SEC and NI 51-101 requirements may be material. Definitions The following terms, when used in the Statement, have the following meanings and, where applicable, are as set forth in NI 51-101. 1. "Gross" means: a) in relation to our interest in production or reserves, our "company gross reserves", which is our working interest (operating and non-operating) share before deduction of royalties and without including any royalty interest to us; b) in relation to wells, the total number of wells in which we have an interest; and c) in relation to properties, the total area of properties in which we have an interest. 1 2. "Net" means: a) in relation to our interest in production or reserves, our working interest (operating and non-operating) share after deduction of royalty obligations, plus our royalty interests in production or reserves; b) in relation to our interest in wells, the number of wells obtained by aggregating our working interest in each of our gross wells; and c) in relation to our interest in a property, the total area in which we have an interest multiplied by the working interest we own. The crude oil reserves estimates presented in this Statement are based on the definitions and guidelines contained in the COGE Handbook. A summary of those definitions are set forth below. 3. Reserves Categories Reserves are estimated remaining quantities of oil and natural gas and related substances anticipated to be recoverable from known accumulations, as of a given date, based on: a) analysis of drilling, geological, geophysical and engineering data; b) the use of established technology; and c) specified economic conditions, which are generally accepted as being reasonable. Reserves are classified according to the degree of certainty associated with the estimates. a) Proved reserves are those reserves that can be estimated with a high degree of certainty to be recoverable. It is likely that the actual remaining quantities recovered will exceed the estimated proved reserves. b) Probable reserves are those additional reserves that are less certain to be recovered than proved reserves. It is equally likely that the actual remaining quantities recovered will be greater or less than the sum of the estimated proved plus probable reserves. c) Possible reserves are those additional reserves that are less certain to be recovered than probable reserves.It is unlikely that the actual remaining quantities recovered will exceed the sum of the estimated proved plus probable plus possible reserves. Other criteria that must also be met for the classification of reserves are provided in the COGE Handbook. 4. Development and Production Status Each of the reserves categories (proved and probable) may be divided into developed and undeveloped categories. a) Developed reserves are those reserves that are expected to be recovered from existing wells and installed facilities or, if facilities have not been installed, that would involve a low expenditure (for example, when compared to the cost of drilling a well) to put the reserves on production. The developed category may be subdivided into producing and non-producing. i. Developed producing reserves are those reserves that are expected to be recovered from completion intervals open at the time of the estimate. These reserves may be currently producing or, if shut-in, they must have previously been on production, and the date of resumption of production must be known with reasonable certainty. ii. Developed non-producing reserves are those reserves that either have not been on production, or have previously been on production, but are shut-in and the date of resumption of production is unknown. b) Undeveloped reserves are those reserves expected to be recovered from known accumulations where a significant expenditure (for example, when compared to the cost of drilling a well) is required to render them capable of production. They must fully meet the requirements of the reserves category (proved, probable) to which they are assigned. 2 5. Levels of Certainty for Reported Reserves The qualitative certainty levels referred to in the definitions above are applicable to individual reserve entities (which refers to the lowest level at which reserves calculations are performed) and to reported reserves (which refers to the highest level sum of individual entity estimates for which reserves estimates are presented). Reported reserves should target the following levels of certainty under a specific set of economic conditions: a) at least a 90% probability that the quantities actually recovered will equal or exceed the estimated proved reserves; and b) at least a 50% probability that the quantities actually recovered will equal or exceed the sum of the estimated proved plus probable reserves. A quantitative measure of the certainty levels pertaining to estimates prepared for the various reserves categories is desirable to provide a clearer understanding of the associated risks and uncertainties. However, the majority of reserves estimates are prepared using deterministic methods that do not provide a mathematically derived quantitative measure of probability. In principle, there should be no difference between estimates prepared using probabilistic or deterministic methods. PART 1:DATE OF STATEMENT The date of this Statement is March 17, 2014. The estimates and disclosures in the Statement have been prepared in accordance with NI 51-101 and have a preparation date of February 5, 2014 with an effective date of December 31, 2013. PART 2:DISCLOSURE OF RESERVE DATA The reserves data set forth below summarizes the crude oil reserves of Ivanhoe and the net present value of the future net revenue for the reserves using forecast prices and costs and is prepared in accordance with thestandards contained in the COGE Handbook and the reserve definitions contained in NI 51-101. All reserve estimates have been independently evaluated by GLJ Petroleum Consultants Ltd. (“GLJ”). Item 2.1:Reserves Data The recovery and reserves estimates of crude oil provided herein are estimates only and there is no guarantee that the estimated reserves will be recovered. Actual crude oil reserves may be greater than or less than the estimates provided herein. Readers should review the definitions and information contained in the "Special Note and Definitions" section of the Statement in conjunction with the following tables and notes. For more information as to the risks involved, see "Risk Factors" found in the Company’s 2013 Form 10-K. Summary of Oil Reserves as of December 31, 2013 Forecast Prices and Costs Canada Bitumen (mbbl) Gross Net Proved Developed producing – – Undeveloped – – Total proved – – Probable Total proved plus probable 3 Net Present Value of Future Net Revenue It should not be assumed that the estimates of future net revenues presented in the following tables represent the fair market value of the reserves. There is no assurance that the forecast prices and costs assumptions will be attained and variances could be material. Future net revenue includes estimated future abandonment costs related to wells required to produce the reserves which have been developed or are anticipated to be developed. Net Present Values of Future Net Revenue as of December 31, 2013 Forecast Prices and Costs Future net revenue ($US000s) Before income taxes discounted at Future net revenue ($US000s) After income taxes discounted at Net unit value before tax, discounted at 10%/year 0
